DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the two body openings of the female component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Gryczynski, US Pub. 2014/0265369, Wenk, US 6,082,789, and Neto, US 3,591,223.

Regarding claim 1, Jelavic teaches a seal assembly for a utility meter enclosure (col. 1 lines 13-15), the seal comprising:
a female component 2 (Fig. 6) joined with a male component 4 (Fig. 6) by a flexible rib 10 (Fig. 6); and
a wire 32 (Fig. 8), wherein:
the female component comprises a cavity 34 (Fig. 6) sized and dimensioned to receive the male component (col. 3 lines 21-26); and
the male component comprises a top side (illustrated in Fig. 18) and a bottom side opposite the top side (illustrated in Fig. 19), wherein the top side comprises a first channel 28 (Fig. 6) and a second channel 24 (Fig. 6) and the bottom side comprising a third channel 30 (Fig. 3) and a fourth channel 26 (col. 3 line 8), and wherein two apertures 18, 20 (Fig. 1) extend between the top side and the bottom side (col. 3 lines 5-6, 8-10).

However, Jelavic is silent to a stainless steel wire. 
Gryczynski teaches a stainless steel wire 12 (Fig. 2; [0016]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a stainless steel wire, as taught by Gryczynski, for the wire disclosed by Jelavic because stainless steel wire is well known in the art to be resistant to corrosion and flexible (evidenced by Gryczynski [0016]). 

Jelavic is silent to a U-shaped groove extending between an end of the first channel and an end of the third channel.
Wenk teaches a U-shaped groove 22 (Fig. 8A). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface between an end of the first channel and an end of the third channel disclosed by Jelavic, as modified by Gryczynski, to include a U-shaped groove as suggested by Wenk in order to guide and hold the wire (Wenk col. 8 lines 19-25) when crossing from the top side to the bottom side (Jelavic col. 3 lines 49-51, 59-60, Fig. 15). See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Jelavic is silent to a V-shaped groove extending between an end of the second channel and an end of the fourth channel. 
Neto teaches a V-shaped groove 13 (Fig. 7) extending between an end of a second channel 12 (Fig. 5) and an end of a fourth channel 12 (Fig. 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface extending between an end of the second channel and an end of the fourth channel disclosed by Jelavic, as modified by Gryczynski and Wenk, to be a V-shaped groove as taught by Neto in order to guide and firmly retain the wire in the aperture between the second and fourth channels (Neto col. 2 lines 15-16, claim 1) when the wire crosses from the bottom side to the top side (Jelavic col. 3 lines 51-53). See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 2, Jelavic, in view of Gryczynski, Wenk, and Neto, teaches the seal assembly of claim 1, wherein a first end of the stainless steel wire is inserted through a first aperture of the two apertures (Jelavic Fig. 19: a first end of the wire is through the first aperture 20, corresponding to being inserted through the first aperture), wherein a second end of the stainless steel wire is inserted through a second aperture of the two apertures (Jelavic Fig. 15, col. 3 line 58: a second end of the wire is through the second aperture 18, corresponding to being inserted through the second aperture), wherein the second end of the stainless steel wire is received in the U-shaped groove (Jelavic, as modified above, the second end is received in the U-shaped groove when it crosses from the fourth channel 26 to the second channel 24), extends along the first channel (Jelavic col. 3 lines 60-62: the second end of the wire extends along the first channel 28), and is also inserted through the first aperture of the two apertures (Jelavic col. 3 lines 61-62). 

Regarding claim 7, Jelavic, in view of Gryczynski, Wenk, and Neto, teaches the seal assembly of claim 1, wherein the male component is received in the cavity of the female component (Jelavic Fig. 15) and the stainless steel wire is arranged within the male component and the female component (Jelavic Figs. 18-19) and with respect to the objects to be sealed 42, 44 (Jelavic Figs. 15-16) such that the front cover cannot be separated from the base without breaking at least one of: the female component, the male component, and the stainless steel wire (Jelavic col. 2 lines 61-65, col. 3 lines 36-40). 
Jelavic, in view of Gryczynski, Wenk, and Neto does not explicitly disclose the objects to be sealed are a front cover and a base of the utility meter enclosure, although Jelavic teaches a tamper resistant seal for objects such as electric meters, corresponding to a utility meter (Jelavic col. 1 lines 8-15). 
Gryczynski teaches a wire is arranged within the male component and the female component (illustrated in Figs. 1 and 12) and with respect to a front cover 4 (Fig. 1) and a base 2 (Fig. 1) of the utility meter enclosure (illustrated in Fig. 1) such that the front cover cannot be separated from the base ([0015], [0019]).
One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the objects to be sealed disclosed by Jelavic, in view of Gryczynski, Wenk, and Neto, are capable of being a front cover and a base of the utility meter enclosure, such that the front cover cannot be separated from the base, as taught by Gryczynski, in order to determine if the utility meter enclosure has been tampered with or breached (Gryczynski [0015]; Jelavic col. 1 lines 7-15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Gryczynski, US Pub. 2014/0265369, Wenk, US 6,082,789, and Neto, US 3,591,223, as applied to claim 1 above, and further in view of Nazzari, US 8,733,805.

	Regarding claim 3, Jelavic, in view of Gryczynski, Wenk, and Neto, teaches the seal assembly of claim 1. However, Jelavic, in view of Gryczynski, Wenk, and Neto, do not disclose the female component further comprises two body openings.
	Nazzari teaches a female component comprises two body openings 72, 74 (Fig. 2), and wherein, when a male component 10 (Fig. 1) is received in a cavity of the female component (illustrated in Fig. 4), a first body opening of the two body openings aligns with a second channel of the male component (Fig. 4 depicts opening 74 of the female component aligns with a channel 59 of the male component) and a second body opening of the two body openings aligns with a fourth channel of the male component (Fig. 5 depicts opening 72 of the female component aligns with a channel 60 of the male component). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female component taught by Jelavic, in view of Gryczynski, Wenk, and Neto, to further include two body openings, as taught by Nazzari, wherein, when the male component is received in the cavity of the female component, a first of the two body openings aligns with the second channel of the male component and a second of the two body openings aligns with the fourth channel of the male component, as taught by Nazzari, in order to provide additional security by making the wire harder to remove and replace (Nazzari col. 7 lines 14-26) and making a withdrawal of the wire, and tampering, visible (Nazzari col. 7 lines 25-30).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Gryczynski, US Pub. 2014/0265369, Wenk, US 6,082,789, and Neto, US 3,591,223, as applied to claim 2 above, and further in view of Wu, CN 101369390, reference made to the machine translation.

Regarding claim 5, the claimed phrase “is inserted” is being treated as a product by process limitation; that is claim 5 is directed to the apparatus but appears to refer to the process in which the claimed apparatus is intended to be made. See MPEP 2173.05(p). 
 Jelavic, in view of Gryczynski, Wenk, and Neto, teaches the seal assembly of claim 2, wherein the second end of the stainless steel wire is inserted in an opening that extends through the objects to be sealed (Jelavic Figs. 10 and 15, col. 3 lines 41-43). However, while Jelavic discloses sealing an electric meter, Jelavic, in view of Gryczynski, Wenk, and Neto does not explicitly teach the opening extends through a front cover and a base of the utility meter enclosure.
Wu teaches a wire 30 (Fig. 2) is inserted in an opening 13, 12, 23 (Fig. 3, [0015]) that extends through a front cover 1 (Fig. 3) and a base 2 (Fig. 3) of a utility meter enclosure (Fig. 2, [0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the openings taught by Jelavic, in view of Gryczynski, Wenk, and Neto such that the second end of the stainless steel wire is inserted in an opening that extends through a front cover and a base of the utility meter enclosure as taught by Wu in order to practice the device disclosed by Jelavic, in view of Gryczynski, Wenk, and Neto for sealing an electric meter to prevent tampering (Wu, [0016]; Jelavic col. 1 lines 13-14). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Gryczynski, US Pub. 2014/0265369, Wenk, US 6,082,789, and Neto, US 3,591,223, as applied to claim 2 above, and further in view of Walser et al., US 8,872,506 [hereinafter: Walser].

Regarding claim 6, Jelavic, in view of Gryczynski, Wenk, and Neto, teaches the seal assembly of claim 2, wherein the second end of the stainless steel wire is inserted in an opening of the objects to be sealed (Jelavic Fig. 10). However, Jelavic, in view of Gryczynski, Wenk, and Neto, is silent to an opening that extends through a screw that secures a front cover of the utility meter enclosure with a base of the utility meter enclosure.
Walser teaches a known utility meter enclosure. Walser teaches an end of a wire is inserted (col. 3 lines 49-52) in an opening 127 (Fig. 3) that extends through a screw 122 (Fig. 3; col. 3 line 46) that secures (col. 3 line 53) a front cover of a utility meter enclosure 104 (Fig. 2) with a base of the utility meter enclosure 102 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects to be sealed disclosed by Jelavic, in view of Gryczynski, Wenk, and Neto, so the second end of the stainless steel wire is inserted in an opening that extends through a screw that secures a front cover of the utility meter enclosure with a base of the utility meter enclosure, as taught by Walser, in order to provide a mount and seal for a utility meter enclosure that is inexpensive and efficient to manufacture (Walser col. 2 lines 15-16, col. 5 lines 42-46).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Gryczynski, US Pub. 2014/0265369, Wenk, US 6,082,789, and Neto, US 3,591,223, as applied to claim 2 above, and further in view of Nazzari, US 8,733,805.

Regarding claim 8, Jelavic, in view of Gryczynski, Wenk, and Neto teaches the seal assembly of claim 2, wherein the second end of the stainless steel wire is retained by the V-shaped groove of the male component (as modified in claim 1, a second end of the wire corresponding to the portion of the wire including the loose end 50 is retained by the V-shaped groove where the wire extends from the fourth channel to the second channel (Jelavic col. 3 lines 51-53; Neto col. 2 lines 15-16)). 
However, Jelavic, in view of Gryczynski, Wenk, and Neto, is silent to the second end of the stainless steel wire is inserted into the two body openings of the female component.
Nazzari teaches a second end of a wire 24 (Fig. 3; the loose end of the wire corresponds to a second end of the wire) is inserted into two body openings 72, 74 (Fig. 2; col. 8 lines 28-30) of a female component (the second end of the wire is positioned through the two body openings (col. 8 line 30), resulting in the same structure). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female component taught by Jelavic, in view of Gryczynski, Wenk, and Neto, such that the second end of the stainless steel wire is inserted into two body openings of the female component, as taught by Nazzari, in order to provide additional security by making the wire harder to remove and making a withdrawal of the wire, and tampering, visible (Nazzari col. 7 lines 14-30).

Regarding claim 9, Jelavic, in view of Gryczynski, Wenk, Neto, and Nazzari teaches the seal assembly of claim 8, wherein the V-shaped groove sandwiches the stainless steel wire against a surface of the cavity of the female component (Jelavic Fig. 15: the wire is sandwiched between the surface between the second and fourth channels and the cavity, and as modified in claim 1, the V-shaped groove extends between an end of the second channel and an end of the fourth channel).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Nazzari, US 8,733,805, Wenk, US 6,082,789, Neto, US 3,591,223, and Gryczynski, US Pub. 2014/0265369.

Regarding claim 10, Jelavic teaches a tamper system for a utility meter enclosure (col. 1 lines 13-15) comprising:
a female component 2 (Fig. 6) comprising a cavity 34 (Fig. 6);
a male component 4 (Fig. 6) received within the cavity of the female component (col. 3 lines 21-26), the male component comprising: a plurality of anchors 14, 16 (Fig. 1), two apertures 20, 22 (Fig. 1), a top side (illustrated in Fig. 18), a bottom side (illustrated in Fig. 18); and
a wire 32 (Fig. 8) that extends through each of the two apertures of the male component 18, 22 (Fig. 1), at least a portion of the utility meter enclosure (Fig. 15: the wire extends through the objects 44, 42 to be sealed) to secure the objects to be sealed (col. 3 lines 41-54, col. 4 lines 21-24).  

Jelavic is silent to the female component comprising two body openings, and the wire extending through each of the two body openings of the female component.
	Nazzari teaches a female component comprising two body openings 72, 74 (Fig. 2) and a wire extends through each of the two body openings of the female component (Fig. 4 depicts the wire extending through opening 74 and Fig. 5 depicts the wire extending through opening 72 of the female component). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female component taught by Jelavic to further include two body openings, and the wire extends through each of the two body openings of the female component as taught by Nazzari, in order to provide additional security by making the wire harder to remove and replace (Nazzari col. 7 lines 14-26) and making a withdrawal of the wire, and tampering, visible (Nazzari col. 7 lines 25-30).

Jelavic is silent to the male component comprising: a U-shaped groove extending between the top side and the bottom side and the wire extending through the U-shaped groove.
Wenk teaches a male component 14 (Fig. 6) comprising a U-shaped groove 22 (Fig. 8A) extending between a top side and a bottom side, and a wire 8 (Fig. 16) extends through the U-shaped groove (Fig. 8B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface between an end of the upper grooves (Jelavic 28, 30) disclosed by Jelavic, as modified by Gryczynski, to include a U-shaped groove and extend the wire through the U-shaped groove, as taught by Wenk, in order to provide a surface shaped to guide and hold the wire (Wenk col. 8 lines 19-25) to the aperture when it bends from the top side to the bottom side (Jelavic col. 3 lines 49-51, 59-60, Fig. 15). 

Jelavic is silent to the male component comprising: a V-shaped groove extending between the top side and the bottom side, and the wire extends through the V-shaped groove. 
Neto teaches a male component 6-9 (Fig. 7) comprising a V-shaped groove 13 (Fig. 7) extending between a top side and a bottom side (Fig. 8), and a wire D (Fig. 3) extends through the V-shaped groove (Fig. 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface between an end of the lower grooves (Jelavic 24, 26) disclosed by Jelavic, as modified by Wenk and Nazzari, to include a V-shaped groove extending between the top side and the bottom side and extend the wire through the V-shaped groove, as taught by Neto, in order to firmly retain the wire when it bends from the bottom side to the top side (Neto col. 2 lines 15-16, claim 1).

Jelavic is silent to a front cover joined with a base of the utility meter enclosure and a stainless steel wire. 
Gryczynski teaches a front cover 4 (Fig. 1) joined with a base 2 (Fig. 1) of the utility meter enclosure (illustrated in Fig. 1) and a stainless steel wire 12 (Fig. 2; [0016]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the objects to be sealed disclosed by Jelavic, in view of Nazzari, Wenk, and Neto, is capable of being a front cover joined to a base of the utility meter enclosure as taught by Gryczynski, to secure the utility meter enclosure and determine if the utility meter enclosure has been tampered with or breached (Gryczynski [0015]; Jelavic col. 1 lines 7-15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a stainless steel wire, as taught by Gryczynski, for the wire disclosed by Jelavic because stainless steel wire is well known in the art to be resistant to corrosion and flexible (evidenced by Gryczynski [0016]). 

	Regarding claim 11, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, teaches the tamper system of claim 10, wherein the base cannot be separated from the front cover without breaking at least one of: the female component, the male component, and the stainless steel wire (Jelavic col. 2 lines 61-65, col. 3 lines 36-40). 

	Regarding claim 12, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, teaches the tamper system of claim 10, wherein the top side of the male component comprises a first channel 28 (Jelavic Fig. 6) and a second channel 24 (Jelavic Fig. 6), wherein the bottom side of the male component comprises a third channel 30 (Jelavic col. 3 line 8) and a fourth channel 26 (Jelavic Fig. 3), 
wherein the U-shaped groove extends between an end of the first channel and an end of the third channel (as modified above with respect to claim 10, the U-shaped groove extends between an end of the first and third channels), 
wherein the V-shaped groove extends between an end of the second channel and an end of the fourth channel (as modified above with respect to claim 10, the V-shaped groove extends between an end of the second and fourth channels), and 
wherein the two apertures 20, 22 (Jelavic Fig. 1) extend between the first channel and the third channel (Jelavic col. 3 lines 46-54: the aperture 20 extends between the first channel 28 and third channel 30, Fig. 8 illustrates the aperture 22 extends between the first channel 28 and the third channel 30).

    PNG
    media_image1.png
    546
    815
    media_image1.png
    Greyscale


	Regarding claim 13, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, teaches the tamper system of claim 12. However, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski is silent to the female component comprising two body openings and wherein, when the male component is received in the cavity of the female component, a first of the two body openings aligns with the second channel of the male component and a second of the two body openings aligns with the fourth channel of the male component. 
	Nazzari teaches wherein, when a male component 10 (Fig. 1) is received in a cavity of the female component (illustrated in Fig. 4), a first body opening of the two body openings aligns with a second channel of the male component (Fig. 4 depicts a first body opening 74 of the female component aligns with a channel 59 on the top side of the male component) and a second body opening of the two body openings aligns with a fourth channel of the male component (Fig. 5 depicts a second body opening 72 of the female component aligns with a channel 60 on the bottom side of the male component, opposite the channel 59). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, to further include two body openings in the female component, as taught by Nazzari, and wherein, when the male component is received in the cavity of the female component, a first body opening of the two body openings aligns with the second channel of the male component and a second body opening of the two body openings aligns with the fourth channel of the male component in order to provide additional security by making the end of the wire harder to remove and replace (Nazzari col. 7 lines 14-26) and making a withdrawal of the wire, and tampering, visible (Nazzari col. 7 lines 25-30). 

	Regarding claim 14, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, teaches the tamper system of claim 13, wherein the stainless steel wire is arranged so that it extends along the first channel of the top side of the male component, the second channel of the top side of the male component, and the fourth channel of the male component (Jelavic col. 3 lines 55-62). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Nazzari, US 8,733,805, Wenk, US 6,082,789, Neto, US 3,591,223, and Gryczynski, US Pub. 2014/0265369, as applied to claim 10 above, and further in view of Wu, CN 101369390, reference made to the machine translation.

	Regarding claim 16, the claimed phrase “is inserted” is being treated as a product by process limitation; that is claim 16 is directed to the apparatus but appears to refer to the process in which the claimed apparatus is intended to be made. See MPEP 2173.05(p). 
Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski, teaches the tamper system of claim 10, wherein the second end of the stainless steel wire is inserted in an opening that extends through the objects to be sealed (Jelavic Figs. 10 and 15, col. 3 lines 41-43). However, while Jelavic discloses sealing an electric meter, Jelavic, in view of Nazzari, Wenk, Neto, and Gryczynski does not explicitly teach the opening extends through a front cover and a base of the utility meter enclosure.
Wu teaches a wire 30 (Fig. 2) is inserted in an opening 13, 12, 23 (Fig. 3, [0015]) that extends through a front cover 1 (Fig. 3) and a base 2 (Fig. 3) of a utility meter enclosure (Fig. 2, [0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the openings taught by Jelavic, in view of Gryczynski, Wenk, and Neto such that the second end of the stainless steel wire is inserted in an opening that extends through a front cover and a base of the utility meter enclosure as taught by Wu in order to practice the device disclosed by Jelavic, in view of Gryczynski, Wenk, and Neto for sealing an electric meter to prevent tampering (Wu, [0016]; Jelavic col. 1 lines 13-14). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jelavic, US 6,481,765, in view of Nazzari, US 8,733,805, Wenk, US 6,082,789, Neto, US 3,591,223, and Gryczynski, US Pub. 2014/0265369, as applied to claim 10 above, and further in view of Walser, US 8,872,506.

Regarding claim 17, Jelavic, in view of Gryczynski, Nazzari, Wenk, and Neto, teaches the seal assembly of claim 10, wherein the second end of the stainless steel wire is inserted in an opening (Jelavic Fig. 10 illustrates the second end is inserted through an opening of the objects to be sealed 42, 44). However, Jelavic, in view of Gryczynski, Nazzari, Wenk, and Neto, is silent to an opening that extends through a screw that secures a front cover of the utility meter enclosure with a base of the utility meter enclosure.
Walser teaches a known utility meter enclosure. Walser teaches an end of a wire is inserted (col. 3 lines 49-52) in an opening 127 (Fig. 3) that extends through a screw 122 (Fig. 3; col. 3 line 46) that secures (col. 3 line 53) a front cover of a utility meter enclosure 104 (Fig. 2) with a base of the utility meter enclosure 102 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects to be sealed disclosed by Jelavic, in view of Gryczynski, Nazzari, Wenk, and Neto, so the second end of the stainless steel wire is inserted in an opening that extends through a screw that secures a front cover of the utility meter enclosure with a base of the utility meter enclosure, as taught by Walser, in order to provide a mount and seal for a utility meter enclosure that is inexpensive and efficient to manufacture (Walser col. 2 lines 15-16, col. 5 lines 42-46).

Allowable Subject Matter
	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 4, 15, and 18-24.	

Regarding claim 4, Jelavic, in view of Gryczynski, Wenk and Neto fail to disclose the female component comprises two U-shaped openings, each U-shaped opening configured to receive a portion of the stainless steel wire, wherein a first U-shaped opening of the two U-shaped openings aligns with the first channel of the male component when the male component is received in the cavity of the female component. 
The examiner can find no motivation to modify the female component disclosed by Jelavic, in view of Gryczynski, Wenk and Neto to further comprise two U-shaped openings wherein a first of the two U-shaped openings aligns with the first channel when the male component is received in the cavity without destroying the intended structure taught by Jelavic and/or without use of impermissible hindsight. 

Regarding claim 15, Jelavic, in view of Gryczynski, Wenk and Neto fail to disclose the female component comprises two U-shaped openings and wherein the stainless steel wire is positioned within the two U-shaped openings when the male component is press fit into the female component. The examiner can find no motivation to modify the female component disclosed by Jelavic, in view of Gryczynski, Wenk and Neto to further comprise two U-shaped openings and the stainless steel wire is positioned within the two U-shaped openings when the male component is press fit into the female component without destroying the intended structure taught by Jelavic and/or without use of impermissible hindsight. 

Regarding claim 18, it is noted that claim 18 is being interpreted as including every limitation recited in claim 1 (see MPEP 608.01(n)). Jelavic, as modified by Gryczynski, Wenk and Neto, fails to teach a method for assembling the seal assembly of claim 1 comprising a step of inserting a first end of the stainless steel wire through a first aperture of the two apertures so that the first end of the stainless steel wire extends from the top side of the male component toward the bottom side of the male component; and inserting the second end of the stainless steel wire through the first aperture toward the bottom side of the male component.  

In regards to claims 19-24, the prior art fails to disclose each and every limitation of claim 18 from which the claims depend.

Response to Arguments
Applicant’s arguments, filed 13 June 2022, with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Applicant's arguments, filed 13 June 2022, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Claim 8 is amended to depend from claim 2, however claim 2 does not recite “two body openings of the female component” and claim 8 remains indefinite for lacking antecedent basis for this limitation. 

Applicant’s arguments, filed 13 June 2022, with respect to the rejection of claims 13-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 13-15 under 112(b) have been withdrawn. 

Applicant's arguments, filed 13 June 2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant argues the prior art discloses only a U-shaped groove or only a V-shaped groove. Applicant should note that nothing of record, nor known in the art, suggests that using a specific shape for each groove is critical and yields any previously unexpected results. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would reasonably expect a U-shaped groove and V-shaped groove to perform the same function of guiding and holding the wire, as shown in the prior art, and using both a U-shaped groove and a V-shaped groove is a design choice that would not affect operation of the device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675